Citation Nr: 0908919	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-41 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1976 to August 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in part, denied service 
connection for a low back condition.  The RO in Louisville, 
Kentucky currently has original jurisdiction over the 
Veteran's claim.

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge in August 2007.  He failed to report for 
the hearing.  He has provided no explanation for his failure 
to report and he has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

In October 2007, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case (SSOC) was issued in October 2008 by the VA 
Appeals Management Center (AMC) which continued the denial of 
the claim.  The case is once again before the Board. 

Issues not on appeal

In the above-mentioned May 2003 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for a head injury and temporary right sided 
paralysis and also determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for blackouts.  The Veteran 
timely perfected an appeal as to these issues.  

In a January 2007 Louisville RO rating decision, the Veteran 
was granted service connection for migraine headaches with 
blackouts (which also encompassed the claimed temporary 
right-sided paralysis); a 50 percent disability was 
established effective April 2002.  To the Board's knowledge, 
the Veteran has not disagreed with the assigned rating or 
effective date.  This matter has accordingly been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of 'downstream' issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's low 
back disability and his military service.


CONCLUSION OF LAW

A low back disability, to include arthritis, was not incurred 
in or aggravated by active military service, and may not be 
so presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low 
back disability.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In October 2007, the Board remanded the case to the AMC in 
order to obtain a medical nexus opinion.  The Veteran's claim 
was then to be readjudicated.

The requested medical nexus statement was obtained in August 
2008.  The claim was readjudicated via the October 2008 SSOC.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated April 9, 2003 and April 27, 2007.  These letters 
included a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The April 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the April 2007 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the April 2007 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's service 
treatment records, VA outpatient medical records, private 
medical treatment records and provided him with a VA 
examination.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was detailed in the Introduction, he failed to report for a 
scheduled personal hearing.  His representative has presented 
written argument on his behalf.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2008).

Analysis 

With respect to Hickson element (1), current disability, the 
Veteran has been diagnosed with degenerative disc disease of 
the lumbar spine.  See, e.g., a March 2005 VA examination 
report.  

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease. 

Concerning in-service disease, the Board notes that there is 
no evidence of record indicating that the Veteran's 
degenerative disk disease manifested during service or during 
the one year presumptive period prescribed under 38 C.F.R. § 
3.309.  There was no diagnosis of a back disorder in service, 
nor was there any mention of any low back problems during the 
June 1978 separation physical examination.  The Veteran was 
first diagnosed with degenerative disk disease in 2005, more 
than twenty-five years after he left service in 1978 and long 
after the end of the one year presumptive period.  

The Veteran's service treatment records record that he 
complained of lower back pain in June 1978.  He was not 
diagnosed with any back disability in connection with that 
complaint, and there is no indication that the Veteran 
experienced any further back problems in service.  However, 
Hickson element (2) has arguably been met. 

Turning to Hickson element (3), medical nexus, the August 
2008 VA examiner did not find a relationship between the 
Veteran's current low back disability and his military 
service.  The examiner noted that the Veteran did not have a 
history of a back injury and that his back pain in the 
military was asymptomatic.  After reviewing the Veteran's 
medical records and providing a thorough examination, the 
August 2008 VA examiner opined that the Veteran's current 
degenerative disc disease was not related to his active duty 
military service.  

The Veteran has not submitted, and the record does not 
contain, a competent medical nexus opinion to the contrary.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  To the 
extent that the Veteran himself contends that a medical 
relationship exists between his low back disability and 
service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

It appears that the Veteran may be contending that he had low 
back pain continuously since service.  See the August 2008 VA 
examination report.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  The objective 
medical records do not disclose any complaints of low back 
pain for two decades after service.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) [there must be medical evidence 
on file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

Hickson element (3) has not been satisfied and the Veteran's 
claim fails on this basis. 

For the reasons set forth above, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a low back 
disability.  The benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


